     Case 3:21-cv-00666-GPC-KSC Document 3 Filed 04/19/21 PageID.12 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Sean Matthew Finnegan,                             Case No.: 3:21-cv-0666-GPC-KSC
12                                     Plaintiff,
                                                        ORDER:
13   v.
                                                        (1) DENYING PLAINTIFF’S
14   Gallagher Basset Services; Lemonade
                                                        MOTION TO PROCEED IN FORMA
15                                                      PAUPERIS
                                   Defendants.
16
                                                        AND
17
                                                        (2) DISMISSING PLAINTIFF’S
18
                                                        COMPLAINT FOR LACK OF
19                                                      SUBJECT MATTER JURISDICTION
20
21         On April 15, 2021, Plaintiff Sean Matthew Finnegan (“Plaintiff”), proceeding pro
22   se, filed a Complaint against Gallagher Basset Services and Lemonade (“Defendants”).
23   ECF No. 1. Plaintiff subsequently filed a motion to proceed in forma pauperis (“IFP”).
24   ECF No. 2. For the reasons set forth below, the Court DENIES Plaintiff’s motion to
25   proceed in forma pauperis and DISMISSES Plaintiff’s Complaint for lack of subject
26   matter jurisdiction.
27   \\\
28   \\\

                                                    1
                                                                           3:17-cv-01070-GPC-MDD
     Case 3:21-cv-00666-GPC-KSC Document 3 Filed 04/19/21 PageID.13 Page 2 of 5



 1                                               DISCUSSION
 2   I.     Motion for Leave to Proceed In Forma Pauperis
 3          All parties instituting any civil action, suit or proceeding in a district court of the
 4   United States, except an application for writ of habeas corpus, must pay a filing fee of
 5   $402.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 6   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 7   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 8   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). The plaintiff must submit an affidavit
 9   demonstrating his inability to pay the filing fee, and the affidavit must include a complete
10   statement of the plaintiff’s assets. 28 U.S.C. § 1915(a)(1). The facts as to the affiant’s
11   poverty must be stated “with some particularity, definiteness, and certainty.” United
12   States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981). When a plaintiff moves to
13   proceed IFP, the court first “grants or denies IFP status based on the plaintiff’s financial
14   resources alone and then independently determines whether to dismiss the complaint”
15   pursuant to 28 U.S.C. § 1915(e)(2) (“§ 1915(e)(2)”). Franklin v. Murphy, 745 F.2d 1221,
16   1226 n.5 (9th Cir. 1984). IFP status may be acquired and lost during the course of
17   litigation. Wilson v. Dir. of Div. of Adult Insts., No. CIV S–06–0791, 2009 WL 311150,
18   at *2 (E.D. Cal. Feb. 9, 2009) (internal citation omitted).
19          Here, Plaintiff has supplied a form application to proceed in forma pauperis. ECF
20   No. 2. However, Plaintiff has left the majority of the form blank and does not indicate
21   the amount of any income or expenses. Id. Plaintiff states that “[b]ecause my bank has
22   frozen my accounts, furthermore the defendant is liable for any and all expenses, costs,
23   fees, and damages.” Id. at 5. Plaintiff’s filing does not give the Court adequate
24   information from which to determine whether Plaintiff is unable to pay the $402 filing
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 202-)). The additional $52 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                         2
                                                                                        3:17-cv-01070-GPC-MDD
     Case 3:21-cv-00666-GPC-KSC Document 3 Filed 04/19/21 PageID.14 Page 3 of 5



 1   fee.
 2          Accordingly, the Court DENIES Plaintiff’s request to proceed in forma pauperis
 3   without prejudice. Should Plaintiff wish to proceed in this matter, he must either pay the
 4   $402 filing fee or provide a completed affidavit that shows his inability to pay the fee.
 5   Plaintiff is advised that Civil Local Rule 3.2(a) provides the information required to be
 6   included in any affidavit. See Civ. L.R. 3.2(a). The Court will additionally direct the
 7   Clerk to provide Plaintiff with a blank copy of the Southern District of California’s
 8   “Motion and Declaration Under Penalty of Perjury in Support of Motion to Proceed In
 9   Forma Pauperis.”
10   II.    Sua Sponte Screening
11          A complaint filed by any person proceeding IFP, pursuant to 28 U.S.C. § 1915(a),
12   is additionally subject to mandatory sua sponte screening. The Court must review
13   complaints filed by all persons proceeding IFP and must sua sponte dismiss any
14   complaint, or any portion of a complaint, which is frivolous, malicious, fails to state a
15   claim, or seeks damages from defendants who are immune. See 28 U.S.C. §
16   1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc).
17          All complaints must contain “a short and plain statement of the claim showing that
18   the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Detailed factual allegations are
19   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
20   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining
22   whether a complaint states a plausible claim for relief [is] . . . a context-specific task that
23   requires the reviewing court to draw on its judicial experience and common sense.” Id.
24   The “mere possibility of misconduct” falls short of meeting this plausibility standard.
25   Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
26          “When there are well-pleaded factual allegations, a court should assume their
27   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
28   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

                                                    3
                                                                                3:17-cv-01070-GPC-MDD
     Case 3:21-cv-00666-GPC-KSC Document 3 Filed 04/19/21 PageID.15 Page 4 of 5



 1   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
 2   allegations of material fact and must construe those facts in the light most favorable to
 3   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
 4   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6).”).
 5         However, while the court “ha[s] an obligation where the Plaintiff is pro se,
 6   particularly in civil rights cases, to construe the pleadings liberally and to afford the
 7   Plaintiff the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
 8   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
 9   “supply essential elements of claims that were not initially pled,” Ivey v. Bd. of Regents of
10   the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
11         Moreover, the federal court is one of limited jurisdiction. Kokkonen v. Guardian
12   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). It possesses only that power authorized
13   by the Constitution or a statute. See Bender v. Williamsport Area Sch. Dist., 475 U.S.
14   534, 541 (1986). It is constitutionally required to raise issues related to federal subject
15   matter jurisdiction and may do so sua sponte. Steel Co. v. Citizens for a Better Env’t, 523
16   U.S. 83, 93–94 (1998); see Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th
17   Cir. 1990).
18         Here, Plaintiff’s Complaint appears to be for breach of an insurance contract. See
19   ECF No. 1 at 4. Plaintiff states that the Court has diversity jurisdiction over the
20   complaint pursuant to 28 U.S.C. § 1332. Id. However, Plaintiff states that both he and
21   Defendants are citizens of California. Id. at 4–5. There is thus not diversity of
22   citizenship between the parties. See 28 U.S.C. § 1332(a). Plaintiff also includes “14 U.S.
23   CODE 6503” as a basis for federal question jurisdiction, but there is no Section 6503 of
24   Title 14 of the U.S. Code, which relates to the U.S. Coast Guard, see 14 U.S.C. § 101 et
25   seq., and thus this does not serve as a basis for the Court’s jurisdiction. In his Civil
26   Cover Sheet, Plaintiff cites 41 U.S. Code § 6503 as the cause of action, see ECF No. 1-1,
27   but this section of the U.S. Code pertains to breaches of certain contracts with an agency
28   of the United States and thus is not applicable to Plaintiff’s complaint arising from an

                                                    4
                                                                                3:17-cv-01070-GPC-MDD
     Case 3:21-cv-00666-GPC-KSC Document 3 Filed 04/19/21 PageID.16 Page 5 of 5



 1   alleged breach of an insurance contract between private parties. 41 U.S.C. §§ 6502,
 2   6503(a).
 3         The Court accordingly DISMISSES Plaintiff’s Complaint, because the Court lacks
 4   jurisdiction to entertain Plaintiff’s state law breach of contract claim.
 5                                         CONCLUSION
 6         For the foregoing reasons, the Court DENIES Plaintiff’s motion to proceed in
 7   forma pauperis and DISMISSES Plaintiff’s Complaint for lack of subject matter
 8   jurisdiction.
 9         Should Plaintiff wish to file an amended complaint curing the deficiencies noted
10   above, he must do so within 30 days of the date of this order. The Clerk shall mail to
11   Plaintiff a blank copy of the Southern District of California’s “Motion and Declaration
12   Under Penalty of Perjury in Support of Motion to Proceed In Forma Pauperis.”
13         IT IS SO ORDERED.
14   Dated: April 19, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                 3:17-cv-01070-GPC-MDD
